Citation Nr: 1531734	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-16 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 19, 2009, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than May 19, 2009, for the grant of service connection for tinnitus.

3.  Entitlement to an effective date earlier than December 4, 2008, for the grant of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from August 1955 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) from January 2009 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An informal claim for bilateral hearing loss and prostate cancer was submitted by the National Association of County Veterans Service Officers on the Veteran's behalf on September 26, 2008; the informal claim was not signed by the Veteran.

2.  The Veteran properly executed a power of attorney form designating The American Legion as his VA representative on September 26, 2008. 

3.  The RO failed to notify the Veteran that the September 26, 2008 application for VA compensation benefits was incomplete on the basis that a valid appointment of the state service organization had not been made and because the claim was not signed by the Veteran.

4.  As the Veteran has been entitled to service connection for bilateral hearing loss, tinnitus, and prostate cancer since September 26, 2008, an earlier effective date for the grants of service connection is warranted from that date.
CONCLUSION OF LAW

The criteria for an effective date of September 26, 2008, but no earlier, for the grants of service connection for bilateral hearing loss, tinnitus, and prostate cancer have been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of this appeal, the Board must explain the most recent procedural history of this case:  The Board adjudicated the claim for an earlier effective date for the grant of service connection for bilateral hearing loss in a February 2014 decision, in which the Board denied entitlement to an effective date prior to May 19, 2009, for the grant of service connection.  The Board also decided that it did not have jurisdiction of the claim for entitlement to an effective date earlier than December 4, 2008, for the grant of service connection for prostate cancer.  The Board did not take jurisdiction over the claim for entitlement to effective date earlier than May 19, 2009, for the grant of service connection for tinnitus.  The Veteran appealed the decision and argued that the Board should have also taken jurisdiction over the claims of entitlement to earlier effective dates for the grants of service connection for prostate cancer and tinnitus, to the U.S. Court of Appeals for Veterans Claims (Court).  

In May 2015, the Court granted a Joint Motion for Remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties).  

In the JMR, the Parties found that the Board failed to provide an adequate statement or reasons or bases as to why the Appellant's September 2008 communication does not constitute "the application" for purposes of 38 U.S.C. § 38 USC 5110(a), which provides that generally, the effective date of an award of service connection is the "date of receipt of application therefor."  The Parties directed the Board to discuss whether the September 2008 communication constitutes an "incomplete application for benefits" per 38 C.F.R. § 3.159(b)(2).

The Parties stated that the Board found that the September 2008 communication did not satisfy the requirements of an "informal claim" under 38 C.F.R. § 3.155, because it was submitted by a veterans service organization other than The American Legion.

However, the Parties agreed that the communication appears to meet the regulatory definition of "incomplete application for benefits" because it meets every element of a "substantially complicate application" under 3.159(a)(3) except the Appellant's signature.  The Parties found that the statement expressed his intention to seek benefits for prostate cancer and hearing loss and directed the Board to determine whether the September 2008 statement qualified as an "incomplete application for benefits" under 3.159(b)(2).  They also found that VA was required to inform him that it was incomplete, but the Veteran was not notified until the issuance of the August 2009 rating decision which, in pertinent part, denied entitlement to an effective date earlier than December 4, 2008, for the grant of service connection for prostate cancer on the basis that "the informal claim received on September 26, 2008 was not from an appointed POA."  Parenthetically, the Board notes that the "August 2009" rating decision was actually issued in July 2009.

With regard to the Veteran's claim for entitlement to an effective date earlier than December 4, 2008, for the grant of service connection for prostate cancer, the Parties agreed that the Board erred in finding that the Appellant failed to perfect an appeal of the January 2009 rating decision which assigned an effective date of December 4, 2008.  The Parties construed a May 2009 statement as a valid notice of disagreement (NOD) to the January 2009 rating decision to which the RO should have issued a Statement of the Case (SOC).  Accordingly, the Parties found that the issue remains in appellate status.

With regard to the Veteran's claim for entitlement to an effective date earlier than May 19, 2009, for the grant of service connection for tinnitus, the Parties found that the Board erred by failing to explain whether the Appellant's December 2011 NOD to the February 2011 rating decision which granted service connection for bilateral hearing loss and tinnitus and assigned an effective date of May 19, 2009, for both disabilities, encompassed an appeal of the assignment of the effective date for the grant of service connection for tinnitus.  

Parenthetically, the Board notes that the rating decision was issued in January 2011.  The RO narrowly construed the NOD as an appeal of the effective date assigned for the grant of service connection for bilateral hearing loss.  The Parties pointed out that in the December 2011 NOD the Veteran did not state that his appeal was limited to hearing loss.  They advised the Board to consider whether the Appellant made clear in his December 2011 NOD that he did not wish to appeal the assignment of the effective date with respect to tinnitus, and if not, to exercise jurisdiction over the claim.

The Board will not address the underlining reasoning of the JMR.

The Veteran asserts that he is entitled to an effective date prior to May 19, 2009 for service connection of bilateral hearing loss, tinnitus, and prostate cancer as an informal claim was submitted on his behalf on September 26, 2008.  Each claim will be addressed in turn.

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2014).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  In addition, a communication received from a service organization, an attorney, or an agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.

Upon receipt of a complete or substantially complete application for benefits, VA has particular duties to notify and assist a claimant regarding evidence necessary to substantiate the claim.  38 C.F.R. § 3.159(b),(c).  A substantially complete application means an application containing the claimant's name; sufficient service information for VA to verify the claimed service, if applicable; the benefit claimed and any medical condition(s) on which it is based; and the claimant's signature.  38 C.F.R. § 3.159(a)(3).  If VA receives an incomplete application for benefits, it will notify the claimant of the information necessary to complete the application and will defer assistance until the claimant submits this information.  38 U.S.C.A. §§ 5102(b), 5103A(a)(3); 38 C.F.R. § 3.159(b)(2).  Assistance may include obtaining records not in the custody or in the custody of a Federal Department or agency, obtaining service medical records, and providing a veteran with a VA examination.  38 C.F.R. § 3.159(c).

The evidence of record shows that an informal claim for prostate cancer and hearing loss was submitted by fax on the Veteran's behalf to the RO in Winston-Salem on September 26, 2008.  The informal claim was submitted and signed by a representative of the National Association of County Veterans Service Officers.  The informal claim was not signed by the Veteran. 

The evidence of record also shows that the Veteran properly executed a power of attorney form on September 26, 2008 and designated The American Legion as his representative.  The informal claim was not submitted or signed by a representative from The American Legion.

The Veteran later submitted a formal claim for prostate cancer, received by VA on December 4, 2008.  This formal claim, submitted and signed by the Veteran, did not list hearing loss as a claimed disability.

In a May 19, 2009 statement, the Veteran contested the effective date assigned for his prostate cancer and attached a copy of the September 26, 2008 informal claim to his signed statement.  The RO interpreted this submission as a claim for hearing loss, and acknowledged the claim with a May 2009 letter in accordance with the Veterans Claims Assistance Act (VCAA).

In an October 2011 statement and December 2011 Notice of Disagreement, the Veteran continued to assert that he was entitled to an effective date for service connection of his bilateral hearing loss of September 26, 2008.  The Veteran stated his belief that it was incorrect for VA to not assign a September 26, 2008 effective date because of the issue of which organization had his power of attorney at that time. 

The evidence of record shows that the Veteran properly designated The American Legion as his representative on September 26, 2008, and there is no indication that the Veteran has revoked the power of attorney granted to The American Legion at any time during the period on appeal.  There is also no indication that the Veteran had ever designated the National Association of County Veterans Service Officers as his representative.  The September 26, 2008 informal claim was submitted and signed by a representative of the National Association of County Veterans Service Officers, not by either the Veteran or a representative of The American Legion.  Accordingly, VA refused to accept is as an informal claim because it was not submitted by the Veteran or his authorized representative. 

While there are noteworthy issues regarding the JMR, further litigation in this matter is simply not warranted.  In light of the JMR, the Board finds that the September 26, 2008 statement constitutes an "incomplete application" pursuant to 38 C.F.R. § 3.159(b)(2) and also finds that the RO failed in its statutory and regulatory duty to notify the Veteran that his application for VA benefits was incomplete, notwithstanding the problems cited above.  Where VA is required by law to provide a claimant with assistance in completing his or her application for benefits and fails to do so, VA may not assert that the claim is "not a cognizable claim for effective date purpose.  Quarles v. Derwinski, 3 Vet. App. 129, 137(1992); see also Servello v. Derwinski, 3 Vet. App. 196, 200 (1992).

Accordingly, given the facts noted above and resolving all reasonable doubt in the Veteran's favor, an effective date for the grant of service connection for bilateral hearing loss of September 26, 2008, is warranted.

Prostate Cancer

With regard to the claim for an effective date earlier than December 4, 2008, for the grant of service connection for prostate cancer, in light of the JMR, the Board agrees that the Veteran's May 2009 statement in which he expressed disagreement with the January 2009 rating decision which granted service connection and assigned December 4, 2008 effective date for the grant of service connection for prostate cancer, constitutes a valid NOD for which the RO failed to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In this regard, the Parties pointed out the RO itself construed the May 2009 statement as a NOD with the January 2009 rating decision in handwritten notes on the May 2009 statement.

While the Parties noted that subsequent to the January 2009 rating decision the RO issued additional rating decision(s) denying an earlier effective date for the grant of service connection for prostate cancer, the Parties stated that those decisions are insufficient as the claim may only be resolved by appellate adjudication.  Citing Jones v. Shinseki, 23 Vet. App. 122, 125 (2009), aff'd, 619 F.3d 1368 (Fed. Cir. 2010).  

In an August 2009 rating decision, the RO denied the Veteran's claim for an effective date earlier than December 4, 2008 (the date of receipt of the formal claim), based on a finding that the September 26, 2008 informal claim was not from an appointed VA.

Inasmuch as the Board has determined that VA erred by failing to the Veteran of the deficiencies in his September 26, 2008 claim, and resolving all reasonable doubt in the Veteran's favor, an effective date for the grant of service connection for prostate cancer of September 26, 2008, is warranted.

In so doing, the Board acknowledges that the RO failed to satisfy its duty to assist in failing to provide the Appellant with a SOC in response to his May 2009 NOD (based, in part, as noted above, on case law that did not exist when the RO addressed this claim).  However, since the Board is granting this claim, a remand at this juncture for the RO to provide the Veteran with a SOC would only lead to additional litigation and delay which would not serve the interests of the Appellant or VA.  Moreover, since the Board is herein granting the claim in full, the Veteran is not prejudiced by the Board's adjudication of this claim.

Tinnitus

With regard to the claim for an effective date earlier than September 26, 2008, 2008, for the grant of service connection for tinnitus, the Parties agree that the Appellant's December 2011 NOD to the January 2011 rating decision which granted service connection for bilateral hearing loss and tinnitus and assigned an effective date of May 19, 2009, for both disabilities, failed to specify whether the Appellant was requesting and earlier effective date for hearing loss or tinnitus.  As stated by the Parties, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to one of the disabilities, the notice of disagreement must make that clear.  38 C.F.R. § 20.201 (2014).

On further review of the December 2011 NOD, the Board finds that the Veteran stated that he "disagreed with the decision to not grant an earlier effective date," but the Veteran did not indicate that his appeal of the effective date assigned was limited to hearing loss alone.  Accordingly, in very liberally construing NOD, the Board finds that the December 2011 NOD represents the Appellant's disagreement with the May 19, 2009 effective date assigned for the grants of service connection for both bilateral hearing loss and tinnitus.

Parenthetically, the Board notes that in the January 2011 rating decision, based on a VA examiner's opinion that the Veteran's tinnitus was related to his bilateral hearing loss, the RO assigned May 19, 2009 as the date of the claim for service connection.  In essence, the tinnitus claim is part and parcel to the claim for bilateral hearing loss.  

In light of the Board's decision to grant the Veteran's claim for an effective date of September 26 ,2008, for the grant of service connection for bilateral hearing loss, the Board finds that the Veteran is also entitled to an effective date of September 26, 2008 for the grant of service connection for tinnitus.  

The Board acknowledges that the Veteran has not been issued a SOC in response to the December 2011 NOD.  However, since the Board is herein granting the claim in full, the Veteran is not prejudiced by the Board proceeding to adjudicate the claim.  Again, a remand at this juncture would only lead to additional litigation and delay which would not serve the interests of the Appellant or VA.  The Board cannot ignore the Veteran's illness. 

Accordingly, resolving all reasonable doubt in the Veteran's favor, an effective date for the grant of service connection for tinnitus of September 26, 2008, is warranted.


ORDER

An effective date of September 26, 2008, but not earlier, for the grant of service connection for bilateral hearing loss is granted, subject to the laws and regulations controlling the award of monetary benefits.

An effective date of September 26, 2008, but not earlier, for the grant of service connection for tinnitus is granted, subject to the laws and regulations controlling the award of monetary benefits.

An effective date of September 26, 2008, but not earlier, for the grant of service connection for prostate cancer is granted, subject to the laws and regulations controlling the award of monetary benefits.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


